UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2012. COMMISSION FILE NUMBER 000-10690 LATTICE INCORPORATED (Exact Name of Registrant as Specified in its Charter) Delaware 22-2011859 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7150 N. Park Drive, Pennsauken, New Jersey (Address of principal executive offices) (Zip code) Issuer’s telephone number: (856) 910-1166 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 14, 2012, there were 29,548,522 outstanding shares of the Registrant’s Common Stock, $.01 par value. LATTICE INCORPORATED MARCH 31, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risks 18 Item 4T. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 LATTICE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATION (Unaudited) Three Months Ended March 31, Revenue $ $ Cost of Revenue Gross Profit % % Operatingexpenses: Selling, general and administrative Research and development Amortization expense Total operating expenses Income (loss) from operations ) Other income (expense): Derivative income (expense) ) Interest expense ) ) Total other income ) ) Noncontrolling interest - (Loss) before taxes ) ) Income taxes (benefit) ) ) Net income (loss) ) Reconciliation of net income (loss) to Income (loss)applicable to common shareholders: Net income (loss) ) Preferred stock dividends ) ) Income (loss) applicable to common stockholders ) Income (loss) per common share Basic $ $ ) Diluted $ $ ) Weighted average shares: Basic Diluted See accompanying notes to the condensed consolidated financial statements. 3 LATTICE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS: Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Other current assets Total current assets Property and equipment, net Goodwill Other intangibles, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues Customer advances Notes payable - current Contingent Consideration Derivative liability Total current liabilities Long term liabilities: Notes Payable - long term Deferred tax liabilities Total long term liabilities Total liabilities Shareholders’ equity Preferred Stock - .01 par value Series A 9,000,000 shares authorized 7,530,681 issued and outstanding Series B 1,000,000 shares authorized 1,000,000 issued and 502,160 outstanding Serise C 520,000 shares authorized520,000 issued and outstanding Serise D 636,400 shares authorized520,000 issued and outstanding Common stock - .01 par value, 200,000,000 authorized, 29,851,509 and 22,548,522 issued and outstanding respectively Additional paid-in capital Accumulated deficit ) Stock held in treasury, at cost ) ) Equity Attributable to shareowners of Lattice Incorporated ) ) Equity Attributable to noncontrolling interest Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 4 LATTICE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ThreeMonths Ended March 31, Cash flow from operating activities: Net Income (loss) $ $ ) Adjustments to reconcile net income(loss)to net cash provided by (used in) operating activities: Derivative income ) Amortization of intangible assets Deferred income taxes ) ) Minority interest - ) Share-based compensation Depreciation Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable ) ) Other current assets Increase (decrease) in: Accounts payable and accrued liabilities ) Deferred revenues ) Customer advances ) Total adjustments ) Net cash provided by (used for) operating activities ) ) Cash Used in investing activities: Purchase of equipment ) ) Net cash usedin investing activities ) ) Cash flows from financing activities: Revolving credit facility (payments) borrowings, net ) Payments on capitallease ) ) Payments on Notes Payable ) ) Proceeds from the issuance of Notes Payable Payments on Director Loans ) ) Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - endof period $ $ Supplemental cash flow information Interest paid in cash $ $ Common Stock - Derivative liabilities - ) Additional paid in Capital - See accompanying notes to the condensed consolidated financial statements. 5 Lattice Incorporated and Subsidiaries Notes to Condensed Consolidated Financial Statements March 31, 2012 (Unaudited) Note 1 - Organization and summary of significant accounting policies a) Organization Lattice Incorporated (the “Company”) was incorporated in the State of Delaware May 1973 and commenced operations in July 1977. The Company began as a provider of specialized solutions to the telecom industry. Throughout its history Lattice has adapted to the changes in this industry by reinventing itself to be more responsive and open to the dynamic pace of change experienced in the broader converged communications industry of today. Currently Lattice provides advanced solutions for several vertical markets. The greatest change in operations is in the shift from being a component manufacturer to a solution provider focused on developing applications through software on its core platform technology. To further its strategy of becoming a solutions provider, the Company acquired a majority interest in “SMEI” in February 2005. In September 2006 the Company purchased all of the issued and outstanding shares of the common stock of Lattice Government Services, Inc, (“LGS”)(formerly Ricciardi Technologies Inc. (“RTI”)). LGS was founded in 1992 and provides software consulting and development services for the command and control of biological sensors and other Department of Defense requirements to United States federal governmental agencies either directly or through prime contractors of such governmental agencies. LGS’s proprietary products include SensorView, which provides clients with the capability to command, control and monitor multiple distributed chemical, biological, nuclear, explosive and hazardous material sensors.In December 2009 we changed RTI’s name to Lattice Government Services Inc.In January 2007, we changed our name from Science Dynamics Corporation to Lattice Incorporated.On May 16, 2011 we acquired 100% of the shares of Cummings Creek Capital, a holding Company which itself owns 100% of the shares of CLR Group Limited. (“CLR”).CLR a government contractor compliments our Government Services business by expanding markets and service offerings. b) Basis of Presentation going concern At March 31, 2012 the Company had a working capital deficiency of $2,460,317.This compared to a working capital deficiency of $2,642,893 at December 31. 2011. For the three months ended March 31, 2012, the Company had income from operations of$93,000 which included non-cash expenses totaling $171,050. During the quarter, we raised $175,000 through the issuance of several notes to private investors which was used for working capital and to fund the capital requirement supporting the growth of our communication services segment. The Company’s working capital deficiency and constrained liquidity raises doubt regarding the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is highly dependent upon (i) management’s ability to achieve its planned operating cashflows (ii), maintain continued availability on its line of credit and the ability to obtain alternative financing to fund capital requirements and/or debt obligations coming due. It should be noted that we have a note coming due for $982,000 in June 2012 which will either have to be renegotiated or refinanced. The accompanying financial statements do not include any adjustments that may result from the outcome of this uncertainty. c) Interim CondensedConsolidated Financial Statements The condensed consolidated financial statements as of March 31, 2012 and for thethreemonths ended March 31, 2012 and 2011are unaudited.In the opinion of management, such condensed consolidated financial statements include all adjustments (consisting of normal recurring accruals) necessary for the fair representation of the consolidated financial position and the consolidated results of operations.The consolidated results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year.The interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year end December 31, 2011 appearing in Form 10-K filed on April 2, 2012. 6 d) Principles of consolidation The condensed financial statements include the accounts of the Company and all of its subsidiaries in which a controlling interest is maintained. All significant inter-company accounts and transactions have been eliminated in consolidation. For those consolidated subsidiaries where Company ownership is less than 100%, the outside stockholders’ interests are shown as non-controlling interest. Investments in affiliates over which the Company has significant influence but not a controlling interest are carried on the equity basis. e) Use of estimates The preparation of these financial statements in accordance with accounting principles generally accepted in the United States (US GAAP) requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. These estimates form the basis for judgments made about the carrying values of assets and liabilities that are not readily apparent from other sources. Estimates and judgments are based on historical experience and on various other assumptions that the Company believes are reasonable under the circumstances. However, future events are subject to change and the best estimates and judgments routinely require adjustment. US GAAP requires estimates and judgments in several areas, including those related to impairment of goodwill and equity investments, revenue recognition, recoverability of inventory and receivables, the useful lives long lived assets such as property and equipment, the future realization of deferred income tax benefits and the recording of various accruals. The ultimate outcome and actual results could differ from the estimates and assumptions used. f) Share-based payments On January 1, 2006, the Company adopted the fair value recognition provisions of Financial Accounting Standards BoardAccounting Standards Codification 718-10, Accounting for Share-based payments, to account for compensation costs under its stock option plans and other share-based arrangements.ASC 718requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. For purposes of estimating fair value of stock options, we use the Black-Scholes-Merton valuation technique. At March 31, 2012, there is $14,511 ofunrecognized compensation cost related to unvested share-based compensation awards granted. For the three months ended March 31, 2012 share-based compensation was $1,421 compared to $119,833 in the prior year period. g) Revenue Recognition Revenues related to collect and prepaid calling services generated by the communication servicessegment are recognized during the period in which the calls are made. In addition, during the same period, the Company records the related telecommunication costs for validating, transmitting, billing and collection, and line and long distance charges, along with commissions payable to the facilities and allowances for uncollectible calls, based on historical experience. Government claims: Unapproved claims relate to contracts where costs have exceeded the customer’s funded value of the task ordered on our cost reimbursement type contract vehicles. The unapproved claims are considered to be probable of collection and have been recognized as revenue. Unapproved claims included as a component of our Accounts Receivable totaled approximately $1,555,000 as of March 31, 2012. Consistent with industry practice, we classify assets and liabilities related to these claims as current, even though some of these amounts are not expected to be realized within one year. 7 h) Segment Reporting FASB ASC 280-10-50, “Disclosure about Segments of an Enterprise and Related Information” requires use of the “management approach” model for segment reporting.The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. The Company operates in two segments for thethree months ended March 31, 2012 and 2011(see Note 2 for details). i)Depreciation, amortization and long-lived assets: Long-lived assets include: Property, plant and equipment - These assets are recorded at original cost. The Company depreciates the cost evenly over the assets’ estimated useful lives. For tax purposes, accelerated depreciation methods are used as allowed by tax laws. Goodwill - Goodwill represents the difference between the purchase price of an acquired business and the fair value of the net assets acquired and the liabilities assumed at the date of acquisition. Goodwill is not amortized. The Company tests goodwill for impairment annually (or in interim periods if events or changes in circumstances indicate that its carrying amount may not be recoverable) by comparing the fair value of each reporting unit, as measured by discounted cash flows, to the carrying value to determine if there is an indication that potential impairment may exist. Absent an indication of fair value from a potential buyer or similar specific transactions, the Company believes that the use of this income approach method provides reasonable estimates of the reporting unit’s fair value. Fair value computed by this method is arrived at using a number of factors, including projected future operating results, economic projections and anticipated future cash flows. The Company reviews its assumptions each time goodwill is tested for impairment and makes appropriate adjustments, if any, based on facts and circumstances available at that time. There are inherent uncertainties, however, related to these factors and to management’s judgment in applying them to this analysis. Nonetheless, management believes that this method provides a reasonable approach to estimate the fair value of the Company’s reporting units. The income approach, which is used for the goodwill impairment testing, is based on projected future debt-free cash flow that is discounted to present value using factors that consider the timing and risk of the future cash flows. Management believes that this approach is appropriate because it provides a fair value estimate based upon the reporting unit’s expected long-term operating and cash flow performance. This approach also mitigates most of the impact of cyclical downturns that occur in the reporting unit’s industry. The income approach is based on a reporting unit’s five year projection of operating results and cash flows that is discounted using a build up approach. The projection is based upon management’s best estimates of projected economic and market conditions over the related period including growth rates, estimates of future expected changes in operating margins and cash expenditures. Other significant estimates and assumptions include terminal value growth rates, future capital expenditures and changes in future working capital requirements based on management projections. Identifiable intangible assets - The Company amortizes the cost of other intangibles over their useful lives unless such lives are deemed indefinite. Amortizable intangible assets are tested for impairment based on undiscounted cash flows and, if impaired, written down to fair value based on either discounted cash flows or appraised values. Intangible assets with indefinite lives are not amortized; however, they are tested annually for impairment and written down to fair value as required. j) Recent accounting pronouncements No new accounting pronouncements issued or effective during the period has had or is expected to have a material impact on the financial statements. 8 Note 2- Segment reporting Management views its business as two reportable segments: Government services andTelecommunications. The Company evaluates performance based on profit or loss before intercompany charges. Three MonthsEnded March 31, Revenues: Government Services $ $ Telecommunications Total Consolidated Revenues $ $ Gross Profit: Government Services $ $ Telecommunications Total Consolidated $ $ Total Assets: March 31, 2011 December 31, 2011 Government Services $ $ Telecommunications Total Consolidated Assets $ $ Note3 - Notes payable Notes payable consists of the following as ofMarch 31, 2012 and December 31, 2011: March 31, December31, Bank line-of-credit (a) $ $ Notes payable to Stockholder/director (b) Capital lease payable (c) Notes Payable(d) Notes payable Cummings Creek/CLR(e) - Total notes payable Less current maturities ) ) Long-term debt $ $ 9 Interest expense including amortization of deferred finance fees associated with the above notes for the three months ended March 31, 2012 and 2011 was $108,000 and $132,000 respectively. (a) Bank Line-of-Credit On July 17, 2009, the Company and its wholly-owned subsidiary, Lattice Government Services (formally “RTI”), entered into a Financing and Security Agreement (the “Action Agreement”) with Action Capital Corporation (“Action Capital”). Pursuant to the terms of the Action Agreement, Action Capital agreed to provide the Company with advances of up to 90% of the net amount of certain acceptable account receivables of the Company (the “Acceptable Accounts”).The maximum amount eligible to be advanced to the Company by Action Capital under the Action Agreement is $3,000,000.The Company will pay Action Capital interest on the advances outstanding under the Action Agreement equal to the prime rate of Wachovia Bank, N.A. in effect on the last business day of the prior month plus 1%.In addition, the Company will pay a monthly fee to Action Capital equal to 0.75% of the total outstanding balance at the end of each month. In addition, pursuant to the Action Agreement, the Company granted Action Capital a security interest in certain assets of the Company including all, accounts receivable, contract rights, rebates and books and records pertaining to the foregoing (the “Action Lien”). On June 11, 2010, Action Capital andan accredited investor entered into an agreement under which $1,250,000 of the collateral otherwise securing advances covered by the Action Agreement are subordinated to a new security interest securing an additional loan from the accredited investor. During November 2011, $268,345 of the collateral was collected by Action, escrowed and paid directly tothe accredited investorreducing the collateral and outstanding balance on the loan to $981,655 at December 31, 2011. The outstanding balance owed on the line at March 31, 2012and December 31, 2011was $466,863 and $412,770 respectively.At March 31, 2012 our interest rate was approximately 13.25%. (b) Notes Payable Stockholders/Director The first note bears interest at 21.5% per annum. DuringDecember 2010, thenote was amendedto flat monthly payments of $6,000 until maturity, December 31, 2013, at which time any remaining interest and or principal will be paid. This note has an outstanding balance of $101,656 and $123,551 as of March 31, 2012 and 2011 respectively. The second note dated October 14, 2011 has a face value of $168,000 of which the Company received $151,200 in net proceeds during October 2011. The discount of $16,800 is being amortized to interest expense over the term of the note. The note carries an annual interest rate of 10% payable quarterly at the rate of $4,200 per quarter.The entire principal on the note of $168,000 is due at maturity on October 14, 2014. (c) Capital Lease Payable On June 16, 2009 Lattice entered an equipment lease financing agreement with Royal Bank America Leasingto purchase approximately $130,000 in equipment for our communication services. The terms of which included monthly payments of $5,196 per month over 32 months and a$1.00 buy-out at end of the lease term. On July 15, 2011 we signed an addendum to this lease and received additional equipment financing for $58,122 payable over 30 months at $2,211 per month. As of March 31, 2012 and December 31, 2011, the outstanding balance was $42,253 and $47,679, respectively. 10 (d) Note Payable On June 11, 2010, Lattice closed on a Note Payablefor $1,250,000.The net proceeds to the Company were $1,100,000. The $150,000 is being amortized over the life of the note as additional interest expense. The note matures June 30, 2012 and payment of principal will be due at that time in the lump sum value of $981,655 includingany unpaid interest. Until maturity, Lattice is required to make quarterly interest payments (calculated in arrears)at 12% stated interest with the first quarter interest payment of $37,500 due September 30, 2010 and $37,500 due each quarter end thereafter until the final payment comes due June 30, 2012 totaling $1,019,155 including the final interest payment. The note is secured by certain receivables totaling $981,655. Concurrent with the note, an intercreditor agreement was signed between Action Capital and Holder where Action Capital has agreed to subordinate the Action Lien on certain government contracts, task orders and accounts receivable totaling $981,655. During November 2011, $268,345 of the original $1,250,000 accounts receivable securing the note was collected, escrowed and paid directly to the note holder by Action Capital thereby reducing the outstanding balance on the note and the collateral to $981,655 at March 31, 2012. As of the date of this filing, the Company is current with all interest payments. During the quarter ended June 30, 2011, we issued a two yearpromissory note payable for $200,000 to a shareholder of the Company.The Note bears interest of 12% per year. The Company is required to pay interestquarterly on a calendar basis startingwith a pro-rata interest payment on June 30, 2011. On May 15, 2013the maturity date, the principal amount of $200,000 will be due along with any unpaid and accrued interest. During the quarter ended September 30, 2011, we issued a two year promissory note payable for $227,272 to an investor.The Note bearsinterest of 12% per year.The Company is required to pay interestquarterly on a calendar basis startingwith a pro-rata interest payment on September 30, 2011. On August 3, 2013the maturity date, the principal amount of the note will be due along with any unpaid and accrued interest. On December 13, 2011, we converted outstanding invoices that we owed a vendor by converting the liability to a promissory note in the amount of $416,533. The note is payable quarterly over a two year term with principal payments due as follows: December 31, 2011 of $10,000, January 15, 2012 of $50,000, March 31, 2012 of $20,000, June 30, 2012 of $30,000, September 30, 2012 of $30,000, December 31, 2012 of $45,000, March 31, 2012 of $45,000, June 30, 2012 of $55,000, September 30, 2012 of $55,000 and December 31, 2013 of $76,533. The note carries a 12% annual interest rate calculated on the outstanding principal balance payable monthly. As of December 31, 2011, the outstanding balance of the note is $406,533. As of the date of this filing, the Company is current with principal and interest payments. On January 23, 2012, we issued a several promissory notes to private investors with face values totaling $198,000.The proceeds from the notes totaled $175,000 used for working capital. The discount of $23,000 has been recorded as a deferred financing fee and amortized over the life of the note. The Notesbearinterestof 12% per year.The Company is required to pay interestquarterly on a calendar basis startingwith a pro-rata interest payment on March 31, 2012. On January 23, 2014the maturity date, the principal amount of the notes will be due along with any unpaid and accrued interest. (e)Notes payable Cummings Creek / CLR In conjunction with the Cumming Creek Capital / CLR acquisition,Lattice assumednotes totaling $676,925 comprised ofthree notes eachwith the former principles of CLR Group. The notesbear interest on the unpaid principal amount until paid in full, at a rate of four percent (4.0%) per annum payable quarterly.The Company will pay the unpaid principal amount as follows: beginning on May 31, 2011,the Company will make equal payments of principalon the first day of each calendar quartertotaling $58,275 (i.e., February 28, May 31, August 30 and November 30), until February 15, 2014. The unpaid balance of the notes totaled $451,513 at March 31, 2012. Note 4 - Derivative financial instruments 11 The balance sheet caption derivative liabilities consist of Warrants, issued in connection with the 2005 Laurus Financing Arrangement, and the 2006 Omnibus Amendment and Waiver Agreement with Laurus. These derivative financial instruments are indexed to an aggregate of 1,658,333 shares of the Company’s common stock as of March31, 2012 and December 31, 2011 and are carried at fair value. The balance at March 31, 2012 and, December 31, 2011 was $84,583 and $96,367 respectively. The valuation of the derivative warrant liabilities is determined using a Black Scholes Merton Model. Freestanding derivative instruments, consisting of warrants and options that arose from the Laurus financing are valued using the Black-Scholes-Merton valuation methodology because that model embodies all of the relevant assumptions that address the features underlying these instruments. Significant assumptions used in the Black Scholes models as of December 31, 2011 and 2010 included conversion or strike prices ranging from $0.10 - $1.10; historical volatility factors ranging from 123.01% - 183.73% based upon forward terms of instruments;and a risk free rate ranging from 0.27% - 3.36%. Note 5 - Litigation From time to time, lawsuits are threatened or filed against us in the ordinary course of business. Such lawsuits typically involve claims from customers, former or current employees, and vendors related to issues common to our industry. Such threatened or pending litigation also can involve claims by third-parties, either against customers or ourselves, involving intellectual property, including patents. A number of such claims may exist at any given time. In certain cases, derivative claims may be asserted against us for indemnification or contribution in lawsuits alleging use of our intellectual property, as licensed to customers, infringes upon intellectual property of a third-party. Although there can be no assurance as to the ultimate disposition of these matters, it is our management’s opinion, based upon the information available at this time, that the expected outcome of these matters, individually and in the aggregate, will not have a material adverse effect on the results of operations, liquidity or financial condition of our company. There were no liabilities of this type at March 31, 2012. Note 6 - Goodwill and other intangible assets: In accordance with the Goodwill and Other Intangibles Topic of the ASC, goodwill and indefinite-lived intangible assets are tested for impairment annually, and interim impairment tests are performed whenever an event occurs or circumstances change that indicate that it is more likely than not that an impairment has occurred. Goodwill is tested for impairment at the reporting unit level. As ofMarch 31, 2012 and December 31, 2011, all goodwill was allocated to the Government Services Sector which was considered one reporting unit.As ofMarch 31, 2012 there were no significant events that would indicate that there was an impairment to our goodwill. A summary of the changes in the carrying amount of goodwill for theyears in the period ended December 31, 2011, is shown below: Balance as of January 1, 2011 $ Addition due to Cummings Creek acquisition Goodwill impairment charges ) Balance as of December 31, 2011 $ Goodwill impairment charges - Balance as of March 31, 2012 $ 12 The table below present amortizable assets as of March 31, 2012: Gross Accumulated Net Carry amount Amortization Carry amount Purchase intangible associated with CLR purchase $ $ $ IP Rights Agreement $ Thereafter Total $ 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The information in this report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. This Act provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information about themselves so long as they identify these statements as forward looking and provide meaningful cautionary statements identifying important factors that could cause actual results to differ from the projected results. All statements other than statements of historical fact made in this report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. Forward-looking statements reflect management’s current expectations and are inherently uncertain. Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with the financial statements and notes thereto included elsewhere in this report and with our annual report on Form 10-K for the fiscal year ended December 31, 2011. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. GENERAL OVERVIEW Revenues for the quarter ended March 31, 2012 were $3,395,000 compared to $3,270,000 in the prior year quarter.Our operating income after adding back non-cash expenses for depreciation, amortization and share based compensation adjusts to $264,000 versus a prior year income of $69,000. Revenues from Communications Services accounted for $2,083,000 or 61% of our overall revenues compared to 31% in the prior year quarter.We expect to see the percentage of revenue generated from Communications Services to continue to trend upward based on anticipated growth in this segment. For the three months ended March 31, 2012, revenues from our Government Services segment decreased to $1,312,000 versus the prior year of $2,259,000.The decrease in Government Services revenue is primarily attributable to contracts ending in 2011 mainly the SPAWAR contracts.The ending of the SPAWAR contracts accounted for approximately $1,500,000 of the decrease and was partially offset by revenues attributable to the Cummings Creek/CLR acquisition which closed in May 2011. We operate in two principal business segments: Government Services and Communication Services. We organize our business segments based on the nature of the services offered and end-user markets served. Communication Services: We continue to see growth in our recurring revenue generated from both direct and wholesale customers.Revenue from our Communications Services segment increased 106% from the same period a year ago to $2,083,000.Revenue from our recurring services for the first quarter 2012, increased to $1,283,000 from $801,000 in the same period a year ago.The 60% increase in recurring revenue is a result of higher call volumes from correctional facilities and the increased number of facilities on our network.In addition, our technology has garnered more interest in the telecommunications industry and we are starting to see growth in our technology sales pipeline.Revenue from wholesaled equipment increased by $591,000 from the prior year quarter. Our technology is now making inroads into Europe and we are currently negotiating sales for both technology and services with correctional facilities, service providers, and telecommunications companies in the corrections industry.We anticipate recognizing revenue from European sales later this year.In addition, we have a services agreement with a Canadian telecommunications company and anticipate orders to begin shortly. The new direct services model will continue to require the company to make upfront capital investments in equipment with each new contract win.To date, we have secured equipment financing and raised alternative financings to support our contract wins.The change in strategy to a direct service based model should not require significant R&D investments in developing our call platform technology since our call control technology has been deployed and is currently operating in this market from our legacy wholesaling business. Government Services: We have implemented cost cutting measuresand continue to reduce our costs in line with the decline in revenues mainly due to loss of the large SPAWAR contracts in May 2011. We continue to manage our cost structure closely so that the Government segment generates positive operating income going forward. These steps aided the company in its ability to turn in positive net incomefor the quarter ended March 31, 2012. We maintain a strong sales pipeline in our Government business, however, we are cautious as budget pressures in the Federal Government continue to delay contract awards and funding. 14 RESULTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2, 2011 The following tables set forth income and certain expense items as a percentage of total revenue: FortheThree Months Ending March 31, REVENUE $ $ Net Income(loss) $ $ ) Net Income(loss) per common share – Basic & Diluted $ $ ) OPERATING EXPENSES PERCENT OF SALES THREE MONTHS ENDED March 31, THREE MONTHS ENDED March 31, THREE MONTHS ENDED March 31, THREE MONTHS ENDED
